Citation Nr: 0637523	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-05 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  At that time, he submitted additional 
evidence directly to the Board with a waiver of initial 
consideration by the RO.  Thus, the additional evidence will 
be considered in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.  

The Board first notes that the most recent VA examination 
report on the veteran's PTSD was completed in October 2003, 
and is now over three years old.  In addition, the record 
reflects that the veteran currently has symptoms that were 
not present at the time of the above examination.  Thus, the 
RO should afford the veteran a VA examination to determine 
the current severity of his disability.  A new examination 
would also be helpful in distinguishing the symptoms 
attributable to the veteran's PTSD as opposed to his 
personality disorder or other unrelated psychiatric 
disorders.  

The Board next notes that there are outstanding VA records 
relevant to this appeal.  A January 2006 letter from the 
veteran's treating physician at the Albany VA Medical Center 
(VAMC) reflects that the veteran has been seen since spring 
2002 and most recently in January 2006.  However, the record 
only contains VA treatment notes through October 2004.  Thus, 
the RO should obtain and associate with the claims file 
ongoing treatment records from the Albany VAMC since October 
2004.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  In 
addition, the record reflects that the veteran participated 
in a Compensated Work Therapy (CWT) program.  Although VA 
medical records contain CWT/vocational rehabilitation 
progress notes, the Board observes that administrative 
reports from this program, particularly work performance 
evaluations, would also be helpful in assessing the veteran's 
level of occupational functioning.  Thus, on remand, the RO 
should obtain these reports as well.

Lastly, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In this regard, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice regarding his claim for an increased 
rating for PTSD.    
        
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to his claim for an increased 
rating for PTSD, that also provides an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain and associate 
with the claims file any records 
adequately identified by the veteran as a 
result of the above letter.  In addition, 
the RO should obtain all treatment notes 
from the Albany VAMC since October 2004, 
and obtain all administrative records 
related to the veteran's participation in 
the CWT program.  

3.  After all necessary development has 
been completed, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his PTSD.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
necessary tests should be performed and 
all findings should be reported in detail.  
The examiner should identify the 
psychiatric symptoms related to PTSD, and 
distinguish any symptoms related to a 
personality disorder or any other 
psychiatric diagnosis which is not related 
to the PTSD.  The examiner should provide 
a Global Assessment of Functioning score 
reflecting impairment caused by the 
veteran's PTSD symptomatology.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


